The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of September 20, 2022. By amendment of September 20, 2022, the Applicant amended claim 1 and canceled claim 2. Therefore, claims 1 and 3 to 20 are currently active in the application

Response to Arguments 
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Specifically, the Applicant amended claim 1 to add the limitation “…charge drive output stage circuitry configured to receive an input signal and to drive the piezoelectric transducer, by applying charge to the piezoelectric transducer based on the received input signal such that a displacement of the piezoelectric transducer is based on the applied charge” and argues on page 8 of the Remarks section, that “one key difference between Lesso’770 and the claims of the present application is that the claims of the present application drive the piezoelectric transducer with charge, as opposed to with voltage”. (emphasis added by the Applicant) Examiner respectfully disagrees. It is not clear how the Applicant’s invention deals with application of charge to the piezoelectric transducer, if voltage is not used. It should be respectfully noted that newly introduced limitation describes an active piezoelectric transducer operation, when the energy from a power supply is applied to the active transducer.  As a charge drive is described in the instant application in paragraph [0063]: “The charge drive output stage circuitry 330 is coupled to the variable voltage power supply circuitry 320 so as to receive the variable positive and negative voltages Vp, Vn as a power supply. The charge drive output stage circuitry 330 is also operative to receive the electrical input signal and to drive a piezoelectric transducer 340. The charge drive output stage circuitry 330 provides charge to the piezoelectric transducer 340 based on the received electrical input signal, and may comprise, for example, charge pump circuitry, linear amplifier circuitry or current source circuitry.”(emphasis added by examiner) It should be respectfully noted that the devices like, for instance, charge pump circuitry (202 in Figure 20a of Lesso’770) is a circuit that uses capacitors to increase source voltage as disclosed in the instant invention as well as by the primary reference to Lesso’770 are supply voltage and have voltages in input and output.  The charge pump is a kind of DC-to-DC converter that uses capacitors for energetic charge storage to raise or lower voltage. Charge pumps can double, triple or invert voltage and generate arbitrary voltages depending on the controller. It does not look that the claimed invention does something different. The Applicant is respectfully invited to introduce more details into “applying charge” versa outputting voltage. Examiner still believes that the claimed invention is shown by the primary reference to Lesso’770. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 10, 13, 14, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being anticipated by Lesso et al. ‘770 (US Patent Publication Application 2012/0170770 A1).
	In regard of claim 1, Lesso et al. disclose circuitry for driving a piezoelectric transducer, the circuitry comprising: charge drive output stage circuitry configured to receive an input signal and to drive the piezoelectric transducer, by applying charge to the piezoelectric transducer based on the received input signal such that a displacement of the piezoelectric transducer is based on the applied charge, to produce the output signal (See at least Figure 20A of Lesso et al. illustrating a circuitry (200) including a charge drive output stage circuitry (202, 214) receiving input signal (212, 213,  208) and producing the output signal (Sout) with the output stage (Signal Path Block 214) for driving a piezoelectric transducer as discussed in paragraphs [0281-0285]); variable voltage power supply circuitry configured to output a supply voltage for the charge drive output stage circuitry, wherein the supply voltage output by the variable voltage power supply circuitry varies based on the input signal (See Figure 20A off Lesso et al. illustrating power supply circuitry (210, 202) for voltage supply as discussed in paragraph [0279]); a supply capacitor for receiving the supply voltage output by the variable voltage power supply circuitry (See Figure 20A of Lesso et al. illustrating a supply capacitor (CRP, CRN) and see paragraph [0278]); a reservoir capacitor (See Figure 20A of Lesso et al. showing reservoir capacitor (CF1, CF2) as also discussed in paragraph [0278]); and circuitry for transferring charge between the reservoir capacitor and the supply capacitor (See Figure 20A of Lesson et al. illustrating circuitry (204) for transferring charge between the reservoir capacitor (CF1, CF2) and the supply capacitor (CRP, CRN)  as discussed in paragraph [0278]) .
	In regard of claim 3, Lesso et al. further disclose circuitry according to claim 1 further comprising circuitry configured to transmit a control signal to the variable voltage power supply circuitry to cause the variable voltage power supply circuitry to adjust the magnitude of the supply voltage for the output stage circuitry based on the input signal (See at least Figure 20A of Lesso et al. illustrating a control signal to power supply (210) which supply voltage for the output stage (214) and adjust the magnitude as discussed in paragraphs [0028, 0313, 0320] of Lesso et al.).
	In regard of claim 9, Lesso et al. ‘770 further disclose circuitry according to claim 1 wherein the variable voltage power supply circuitry is configured to output a positive supply voltage and a negative supply voltage for the charge drive output stage circuitry (See at least Figure 20A of Lesso et al. illustrating output positive and negative supply voltage (CRP, CRN) as discussed in paragraph [0278]).
	In regard of claim 10, Lesso et al. ‘770 further disclose circuitry according to claim 9 comprising a first supply capacitor for the positive supply voltage and a second supply capacitor the negative supply voltage (See Figure 20A illustrating a first supply capacitor CRN and second supply capacitor CRP).
	In regard of claim 13, Lesso et al. ‘770 further disclose circuitry according to claim 1 wherein the input signal is an audio signal, a haptic signal or an ultrasonic signal (See Figure 1 of Lesso et al. ‘770 showing audio input signal (14) as also discussed in paragraph [0010]).
	In regard of claim 14, Lesso et al. ‘770 further disclose circuitry according to claim 1 wherein the output stage circuitry comprises charge pump circuitry (See at least Figure 1 of Lesso et al. ‘770 showing charge pump circuitry (12) as a part of output as discussed in paragraphs [0011-0012]).
	In regard of claim 15, Lesso et al. ‘770 further disclose circuitry according to claim 1 wherein the output stage circuitry comprises linear amplifier circuitry (See Figure 1 of Lesso ‘770 showing amplifier (16) described in paragraphs [0010-0011]).
	In regard of claim 16, Lesso et al. ‘770 further disclose circuitry according to claim 15, wherein the variable voltage power supply circuitry is configured to output a positive supply voltage and a negative supply voltage for the charge drive output stage circuitry, and wherein the linear amplifier circuitry comprises: an input stage that receives a fixed supply voltage from positive and reference voltage supplies; and an output stage that receives the positive and negative supply voltages from the variable voltage power supply circuitry (See Figures 1 and 20A of Lesso ‘770 showing the variable voltage power supply circuitry (10, 202) outputting a positive/negative voltage Vp, Vn to amplifier (16, 222) and output stage (18, 214)).
	In regard of claim 19, Lesso et al. ‘770 further disclose Integrated circuitry comprising the circuitry of claim 1 (See paragraph [0030] of Lesso et al. ‘ 770 discussing integrated circuit).
	In regard of claim 20, Lesso et al. ‘770 further disclose a device comprising the circuitry of claim 1, wherein the device comprises a mobile telephone, a tablet or laptop computer, a smart speaker, an accessory device, headphones, earphones or earbuds (See at least paragraph [0031] of Lesso et al. ‘770 discussing that the device is a laptop computer or cell phone).


Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 4, 5, 6 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable in view of Lesso et al. ‘770 (US Patent Publication Application 2012/0170770 A1) in view of Lesso et al.  ‘619 (US Patent Publication Application 2008/0150619 A1).
	In regard of claim 4, Lesso et al. further disclose circuitry according to claim 3.
	However, the reference to Lesso et al.  ‘770 does not specifically discuss the circuitry, wherein the circuitry configured to transmit a control signal to the variable voltage power supply circuitry to cause the variable voltage power supply circuitry to adjust the magnitude of the supply voltage for the output stage circuitry based on the input signal comprises look-ahead circuitry.
	In the same field of endeavor, Lesso et al. ‘619 disclose at least in Figures 1 and 2A a look-ahead circuitry (120) transmitting control signal (CSA, CSB) to variable voltage power supply circuitry (110) as discussed at least in paragraph [0059].
	Therefore, it would be obvious for a person skilled in the art to provide control signals from a look-ahead circuitry of Lesso et al. ‘619 with the circuitry of Lesso et al. ‘770 in order to switch modes of operation of the variable voltage power supply.
	In regard of claim 5, Lesso et al. ‘770 and Lesso et al. ‘ 619 further disclose circuitry according to claim 4 wherein the look-ahead circuitry is configured to monitor a level of the input signal, and wherein the control signal is based on the level of the input signal (See at least Figures 1 and 2A of Lesso et al. ‘619 illustrating the look-ahead circuitry (120) monitors level of the input signal from node N1 and control signals (CSA and CSB) based on the level of the input signal as discussed in paragraphs [0058-0061]).
	In regard of claim 6, Lesso et al. ‘770 and Lesso et al. ‘ 619 further disclose circuitry according to claim 4 wherein the look-ahead circuitry is configured to monitor an envelope of the input signal, and wherein the control signal is based on the envelope of the input signal (See at least Figure 20A of Lesso et al. ‘770 illustrating envelp detector (210) Figures 1 and 2A of Lesso et al. ‘619 illustrating the look-ahead circuitry (120) monitor an envelope of the input signal from N1 and control signal (CSA and CSB) is based on the envelope of the input signal as discussed in paragraphs [0058-0067]).
Claims 7-8, 11-12 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable in view of Lesso et al. ‘770 (US Patent Publication Application 2012/0170770 A1) in view of Lesso et al.  ‘619 (US Patent Publication Application 2008/0150619 A1).
	In regard of claim 7, Lesso et al. ‘770 further disclose circuitry according claim 1 wherein the circuitry for transferring charge between the reservoir capacitor and the supply capacitor comprises a switch network. (See Figure 20A of Lesso et al. illustrating a switch network (204)).
	However, the reference to Lesso et al. ‘770 does not specifically show a switch network with one or more inductors.
	In the same field of endeavor, King et al. disclose a circuitry for transferring charge comprising a switch network with inductor (42) as shown at least in Figure 5 and discussed in paragraph [0029] of King et al.
	Therefore, it would be obvious for a person skilled in the art to provide control signals from a look-ahead circuitry of Lesso et al. ‘619 with the circuitry of Lesso et al. ‘770 in order to switch modes of operation of the variable voltage power supply to switch modes of power supply.
	In regard of claim 8, Lesso et al. ‘770 and King et al. further disclose circuitry according to claim 7 further comprising control circuitry to control operation of the switch network to transfer charge between the reservoir capacitor and the supply capacitor via at least one of the one or more inductors (See at least Figure 20A of Lesso et al. illustrating control circuitry (206) for controlling switch network (204) and Figure 3 of King et al. illustrating control circuitry (24) to control operation of the switch network (26, 40)).
	In regard of claim 11, Lesso et al. ‘770 and King et al. further disclose circuitry according to claim 1 further comprising signal processing circuitry configured to process the input signal and to output a processed version of the input signal to the charge drive output stage circuitry (See Figure 3 of King et al. illustrating signal processing circuitry (22, 24) for input signal to charge drive output circuit (26-28)).
	In regard of claim 12, Lesso et al. ‘770 and King et al. further disclose circuitry according to claim 11 wherein the signal processing circuitry comprises one or more of: filter circuitry; digital-to-analogue converter circuitry; envelope detector circuitry; and delay circuitry (See at least Figure 3 of King et al. illustrating filter circuitry (22) as discussed in paragraphs [0021-0022]) .

Claims 17-18 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable in view of Lesso et al. ‘770 (US Patent Publication Application 2012/0170770 A1) in view of Smith et al. (US Patent Publication Application 2009/0091559 A1).
	In regard of claim 17, Lesso et al. further disclose circuitry according to claim 1.
	However, the reference to Lesso et al. does not specifically disclose circuitry wherein the output stage circuitry comprises: a current source; a current sink; and control circuitry, wherein the control circuitry is configured to control the operation of the current source and the current sink to selectively charge and discharge the piezoelectric transducer based on the input signal.
	In the same field of endeavor, Smith et al. shows circuitry with output state comprising a current source (604), current sink (610) and control circuitry (514) as illustrated in Figure 6 configured to control operation of current source as discussed in paragraphs [0020, 0026, 0028, 0054, 0066] of Smith et al. 
	Therefore, it would be obvious for a person skilled in the art to provide current source and current sink of Smith et al.  with the circuitry of Lesso et al. ‘770 so that the output voltage of the power supply may be reduced maintaining the power supply efficiency.
	In regard of claim 18, Lesso et al. ‘770 and Smith et al. further disclose circuitry according to claim 1 further comprising commutator circuitry coupled to the output stage circuitry, the commutator circuitry being configured to selectively couple a first or a second terminal of the piezoelectric transducer to an output of the output stage circuitry (See at least Figure 6 of Smith et al. illustrating commutator circuitry (1, 2, 3, 4, m) coupled to the output state (510) to selectively couple a first or second terminal of transducer).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692